Citation Nr: 0503455	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by diarrhea.

2.  Entitlement to service connection for urinary tract 
infection.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for a disorder 
manifested by fever.

6.  Entitlement to service connection for bronchial asthma.

7.  Entitlement to service connection for osteoarthritis.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for muscular abscess.


REPRESENTATION

Veteran represented by:	[redacted]


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served with the recognized guerilla forces from 
October 1942 to May 1945, and the Regular Philippine Army 
from May 1945 to June 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that in an April 2000 rating decision, the RO 
denied service connection for urinary tract infection, 
hypertension, malaria, a disorder manifested by fever, 
bronchial asthma, osteoarthritis, and found that new and 
material evidence had not been received to reopen claims of 
service connection for allergic rhinitis, muscular abscess, 
and a disorder manifested by diarrhea.  In July 2001, the 
veteran filed a Notice of Disagreement with the RO 
determination, which was accepted as timely by the RO.  The 
Notice of Disagreement appeared to address all issues decided 
by the RO in the July 2001 rating decision.  The RO did not 
issue a Statement of the Case.  In August 2002, the RO issued 
another rating decision, again, denying service connection 
for hypertension, malaria, a disorder manifested by fever, 
urinary tract infection, and a finding that new and material 
evidence had not been received to reopen a claim of service 
connection for a disorder manifested by diarrhea.  In May 
2003, the veteran filed a timely Notice of Disagreement which 
appeared to address all issues addressed in the August 2002 
rating determination.  The RO only issued a Statement of the 
Case regarding the issue of whether new and material evidence 
had been received to reopen a claim of service connection for 
a disorder manifested by diarrhea.  In August 2004, the Board 
determined that new and material evidence had been received 
to reopen a claim of service connection for a disorder 
manifested by diarrhea.  With regard to the other issues, the 
matter was Remanded and the RO was instructed to issue a 
Statement of the Case addressing the issues of entitlement to 
service connection for urinary tract infection, hypertension, 
malaria, a disorder manifested by fever, bronchial asthma, 
osteoarthritis, and whether new and material evidence has 
been received to reopen claims of service connection for 
allergic rhinitis and muscular abscess.  The Board notes that 
a VCAA letter was issued in September 2004 addressing these 
issues, however, a Statement of the Case has not been issued 
to date.  Accordingly, the Board does not yet have 
jurisdiction to address these claims and another remand to 
the RO for this action is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1999).  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for a 
disorder manifested by diarrhea has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have a current disorder manifested 
by diarrhea.



CONCLUSION OF LAW

A disorder manifested by diarrhea was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a claim to reopen entitlement to service connection for 
diarrhea was received in September 1999, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
April 2000, the RO found that new and material evidence had 
not been received to reopen the claim.  Only after that 
rating action was promulgated did the AOJ, in a VCAA letter 
issued in August 2001, notify the veteran of what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  The veteran was 
also generally advised to submit any evidence or information 
pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, another VCAA letter was issued in October 2003.  
Notwithstanding this, in August 2004 the matter was Remanded 
for further development consistent with the VCAA.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, two affidavits from a treating physician, affidavits 
from fellow soldiers, and post-service treatment records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA 
examination performed in September 2004.  As to the issue 
being decided on appeal, the examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

The record consists of documentation dated in September 1947 
from a medical officer with the Republic of the Philippines 
Military Police Command attesting that the veteran was 
treated for diarrhea in June 1947, and was discharged in July 
1947.  This is accompanied by a hospitalization record.  The 
record also contains a physical examination performed in May 
1945 which noted no abnormalities, and several other post-
service medical records which do not reference dysentery or 
diarrhea.  The record of evidence provides that the veteran 
was involved in a truck accident in April 1946 and incurred a 
wound to the occipital region and complained of pain in the 
waist and back.  A subsequent physical examination did not 
disclose any residual disability from the injuries sustained 
in the truck accident, and injuries were determined to be 
acute and transitory in nature.  

In support of his claim of service connection for diarrhea, 
the veteran submitted an affidavit dated in November 1952 
from Dr. Isidro Mendoza, M.D., who attested that in August 
1945 he treated the veteran for diarrhea which was attributed 
to canned sardines.  The veteran was placed on a restrictive 
diet, recovered and resumed his duties.  Another affidavit 
from the same physician dated in December 1952 stated that in 
August 1945 he performed a physical examination of the 
veteran who was suffering from diarrhea.  The diarrhea was 
attributed to the "everyday canned rationed, specially 
sardines which he did not taste anymore since the break of 
World War II."  An affidavit was submitted dated in February 
1953 from two fellow soldiers who attested that in October 
1943 the veteran was treated for diarrhea and a muscular 
abscess.  Another affidavit was submitted by a fellow soldier 
dated in December 2000 which stated that during service the 
veteran contracted diarrhea because of the canned food ration 
and sardines.  Multiple medical records and certificates were 
submitted which do not reference complaints or treatment for 
diarrhea, although one medical certificate notes a diagnosis 
of drug induced gastritis.

In September 2004, the veteran underwent a VA examination.  
The veteran complained of "on and off" soft stools since 
1997, occurring two to three times a week, once a day.  He 
described the stools as soft but not watery, non-bloody, and 
non-mucoid.  He did not take medication, and reported no 
other associated symptoms.  The examiner concluded that there 
was no evidence of intestinal problems at the time of the 
examination.  The examiner also opined that per the veteran's 
description of soft, non-watery stool occurring once in a 
day, two to three times a week since 1997 did not qualify as 
diarrhea.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

III.  Analysis

The Board initially notes that diarrhea is not considered a 
compensable disorder for VA purposes.  The Board, however, 
has considered whether the veteran's report of diarrhea is 
manifested by another disorder.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  
A medical officer with the Republic of the Philippines 
Military Police Command attested that the veteran was treated 
for diarrhea in June 1947 and was discharged a month later.  
A November 1952 affidavit was submitted from Dr. Mendoza 
attesting that he had treated the veteran for diarrhea in 
August 1945.  A December 1952 affidavit from Dr. Mendoza also 
referenced treating the veteran for diarrhea during that same 
time period.  Dr. Mendoza attributed the veteran's diarrhea 
to the consumption of sardines.  A February 1953 affidavit 
from two fellow soldiers attested that the veteran was 
treated for diarrhea in October 1943.  Another affidavit from 
a fellow soldier dated in December 2000 also attested that 
the veteran contracted diarrhea in service because of the 
canned food ration and sardines.  Although the veteran may 
have treated for diarrhea during service, there is no 
evidence that the veteran currently suffers from any disorder 
manifested by diarrhea.

The September 2004 VA examiner found that the veteran did not 
have an intestinal disorder, and noted that the 
symptomatology described by the veteran was not consistent 
with diarrhea.

As the medical evidence demonstrates that the veteran does 
not currently have a disorder manifested by diarrhea, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disorder manifested 
by diarrhea is denied.


REMAND

As detailed in the introduction portion of this decision, 
this matter was Remanded in August 2004, as a Statement of 
the Case had not been issued regarding the issues of 
entitlement to service connection for urinary tract 
infection, hypertension, malaria, a disorder manifested by 
fever, bronchial asthma, osteoarthritis, and whether new and 
material evidence has been received to reopen claims of 
service connection for allergic rhinitis and muscular 
abscess.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A 
Statement of the Case addressing these matters has not been 
issued.  Due to this deficiency, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case to the veteran addressing the issues 
of entitlement to service connection for 
urinary tract infection, hypertension, 
malaria, a disorder manifested by fever, 
bronchial asthma, osteoarthritis, and 
whether new and material evidence has 
been received to reopen claims of service 
connection for allergic rhinitis and 
muscular abscess.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim, as 
well as a discussion of the relevant 
provisions of the VCAA.  The appellant 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2004).  The case 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


